Citation Nr: 1132831	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active duty service from March 1943 to November 1945.  He died in June 1998.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington, that denied the appellant's claims for service connection for the cause of the Veteran's death and DIC benefits.  In September 2008 and April 2010, this matter was remanded by the Board for further development.  A June 2011 rating decision granted the appellant's claim for service connection for the cause of the Veteran's death.

In an October 2008 statement, it appears as though the appellant has raised the issues of entitlement to service connection for PTSD (posttraumatic stress disorder) and TBI (traumatic brain injury), for the purposes of accrued benefits, and whether the RO committed clear and unmistakable error (CUE) in the rating decision of February 1997.  As those matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over them, they are again referred to the AOJ for any clarification and/or appropriate action deemed necessary.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 1998; the immediate cause of death was sepsis due to staphylococcus infection due to urinary tract infection.
2.  A June 2011 rating decision granted service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non service-connected causes, if the veteran's death was not the result of his own willful misconduct, and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war [POW] who died after September 30, 1999.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).

In essence, 38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1318 provide separate and alternative methods of obtaining VA death benefits.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  Because the RO has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310, the matter of the appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  

Additionally, the provisions regarding VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


ORDER

The appellant's claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


